Case 1:18-mj-03582-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 1 of 8
Case 1:18-mj-03582-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 2 of 8
Case 1:18-mj-03582-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 3 of 8
Case 1:18-mj-03582-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 4 of 8
Case 1:18-mj-03582-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 5 of 8
Case 1:18-mj-03582-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 6 of 8
Case 1:18-mj-03582-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 7 of 8
 Case 1:18-mj-03582-EGT Document 1 Entered on FLSD Docket 10/29/2018 Page 8 of 8
18-3582-MJ-TORRES
